  Case 3:19-cv-01232-JPG Document 24 Filed 07/01/20 Page 1 of 1 Page ID #61




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

WILLIAM TAITT,                                 )
                                               )
Plaintiff,                                     )
                                               )
        v.                                     )           No.    19-cv-1232 JPG
                                               )
ARDENT MILLS, LLC,                             )
                                               )
Defendant.                                     )
                                               )
                                               )
                                               )

                                MEMORANDUM AND ORDER


        This matter comes before the Court on the Motion to Dismiss (Doc. 23) pursuant to

Federal Rule of Civil Procedure 41(a)(2) filed by the plaintiff. Rule 41(a)(2) provides that only

the Court may dismiss an action after an adverse party has filed an answer or motion for

summary judgment and in the absence of a stipulation of dismissal of an entire case signed by all

the parties. The Court hereby GRANTS the motion to dismiss with prejudice and DIRECTS

the Clerk of Court to close this case.

DATED: July 1, 2020

                                             s/ J. Phil Gilbert
                                             UNITED STATES DISTRICT JUDGE
